849 S.W.2d 825 (1993)
Sylvestre GALLARDO, Appellant,
v.
The STATE of Texas, Appellee.
No. 582-91.
Court of Criminal Appeals of Texas, En Banc.
March 31, 1993.
Bryan P. Cartall, San Antonio, for appellant.
Steven C. Hilbig, Dist. Atty. and Edward F. Shaughnessy, III, Asst. Dist. Atty., San Antonio, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of aggravated sexual assault and sentenced to life imprisonment. The Court of Appeals affirmed the conviction. Gallardo v. State, 809 S.W.2d 540 (Tex.App.San Antonio 1991). We granted Appellant's petition for discretionary review to review the Court of Appeals' holding that Article 37.-07(3)(a), V.A.C.C.P., as amended, allows admission of unadjudicated extraneous offenses in the punishment phase of trial in a non-capital offense.
Recently this Court decided in Grunsfeld v. State, 843 S.W.2d 521 (Tex.Cr.App.1992), that evidence of extraneous offenses is not admissible at the punishment phase of trial in a non-capital offense unless it satisfies the definition of "prior criminal record" under Art. 37.07(3)(a). Therefore, we vacate the judgment of the Court of Appeals and remand for reconsideration in light of our opinion in Grunsfeld, supra.